AUGUSTUS N. HAND, Circuit Judge
(after stating the facts as above). It is contended by the government that the plaintiff should not prevail, because under the provisions of section 9 (d) his distributee, Mrs. Von Reiehenau, was a person not eligible as a claimant under subsection (c), for the reason that (e) was limited by (b), to which it referred, to that class of preferred claimants who were owners of the property at the time it was seized. If plaintiff’s argument bo adopted, and (d) be taken, as it quite properly may be, to refer only to property of persons who were dead on June 5, 1920, when (d) was first inserted in the Trading with the Enemy Act, the ease becomes simple. The words, “would have been entitled, if living,” seem to justify plaintiff’s construction. With this interpretation, (d) need not be regarded at all, and we have a ease resembling United States v. Klein, 13 Wall. 142, 20 L. Ed. 519, whore Mrs. Von Reichenau would inherit the rights of Mrs. Peipers as her next of kin, without any possible limitation caused by the application of (d).
But, assuming that (d) be taken to cover cases of persons dying later than June 5, 1920, the theory of the government must still fail. To limit distribution among the next of kin of a person whose property has been seized to distributees who were owners of the property at the time of the seizure would preclude such distributees altogether, and make nonsense of the statute. It is manifest that here, as in other eases, the distributees could not be the owners of the property at the time of the seizure, because the owner at that time was and inevitably would be the person from whom they have inherited. The only reasonable way to read (d) is to treat the eligible distributees as the class of enemy aliens privileged under the terms of (b) to reclaim seized property in their own right. Mrs. Von Reiehenau, as a citizen of the United States who, prior to April 6, 1917, had married a citizen of Germany, came within b (3), and could reclaim in her own right, had her property been seized.
Subsection b (3), first adopted June 5, 1920, protected Mrs. Von Reiehenau by enabling her to reclaim her own property, if seized. After July 2, 1921, when peace was *416declared with Germany, no property could ■be seized. To preclude hér from inheriting property from her mother, who had had the right to reclaim it and did not die until December 31, 1922, involves a most strict' construction of subsection (d), quite out of reason. The provision in (d) was probably inserted to avoid the necessity of a second seizure of the interests of distributees who were not exempted by 9 (a) and (b). It imposes no limitation upon the rights of Mrs. Yon Reichenau.
The decree is reversed, with direction to enter a decree for the plaintiff.